Citation Nr: 1012137	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-38 003A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision granted service 
connection for residuals of a closed head injury and 
assigned a 10 percent disability evaluation effective from 
March 20, 2003.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board also notes that the Veteran submitted a statement 
in February 2010 indicating that he wanted to file a claim 
for entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities 
(TDIU).  However, that matter is not currently before the 
Board because the issue has not been prepared for appellate 
review.  Accordingly, the issue of entitlement to TDIU is 
referred to the RO for appropriate action.


FINDING OF FACT

On February 26, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification that 
a withdrawal of this appeal was requested by the Veteran.  
The Veteran also confirmed that he wanted to withdraw his 
appeal during a telephone conversation with a BVA employee 
on March 16, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, the appellant has withdrawn this 
appeal, and hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and 
it is dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


